     Case 2:19-cv-00856-TLN-CKD Document 31 Filed 06/22/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ISSAC D. DAWSON,                                    No. 2:19-cv-0856 TLN CKD P
12                       Plaintiff,
13            v.                                         ORDER
14   T. BEEBY, et al.,
15                       Defendants.
16

17            On May 18, 2020, defendant Beeby filed a motion to revoke plaintiff’s in forma pauperis

18   status. Plaintiff has not opposed the motion. Good cause appearing, IT IS HEREBY ORDERED

19   that within thirty days of the date of this order, plaintiff shall file an opposition, or statement of

20   non-opposition, to the motion for revocation of his in forma pauperis status. Failure to comply

21   with this order will result in dismissal of this action pursuant to Federal Rule of Civil Procedure

22   41(b).

23   Dated: June 22, 2020
                                                        _____________________________________
24
                                                        CAROLYN K. DELANEY
25                                                      UNITED STATES MAGISTRATE JUDGE

26
27

28   daws0856.46osc
